DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 02/22/2022. Claims 1-6, 8-13, and 15-20 have been amended. Claims 7 and 14 have been cancelled and claim 21-22 have been newly added. Accordingly, claims 1-6, 8-13, and 15-22 are pending.
			
				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 11, filed 02/22/2022, with respect to the claim objection of claims 5, 12, and 19 have been fully considered and are persuasive.  The claim objection of claims 5, 12, and 19 has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 02/22/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-6, 8-13, and 15-20   has been withdrawn. 
Applicant’s arguments, see page 12, filed 02/22/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) of claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19, and 20 has been withdrawn.
Applicant’s arguments, see pages 12-13, filed 02/22/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive. The 35 U.S.C. 102 of claims 1, 4, 8, 11, 15, and 18 has been withdrawn.
Applicant’s arguments, see pages 12-13, filed 02/22/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 of claims 6, 13, and 20 has been withdrawn.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	

Allowable Subject Matter
Claims 1-6, 8-13, and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitation of independent claims 1, 8, and 15: “A georecommendation system that generates a recommendation responsive to one or more requested attributes, comprising: one or more processors; and a memory communicably connected to the one or more processors and storing: a data module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to generate a location tensor associated with a geographical location, the location tensor being a multidimensional datastructure that indicates one or more attributes of the geographical location; an encoding module including input the location tensor into an autoencoder neural network that reduces the location tensor in one or more hidden layers, extract an embedding, from one of the one or more hidden layers at which a greatest reduction occurs, that indicates information contained in the location tensor, and store the embedding in a database in association with the geographical location; and a recommendation module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to analyze a plurality of embeddings in the database created by the encoding module to identify at least one geographic area having attributes that correspond with the one or more requested attributes and generate a recommendation that includes the at least one geographic area.” The limitation recited above is not anticipated nor made obvious by the prior arts on record.

The prior art reference Har et al. US9430858B1 (henceforth Har) does not disclose the claim limitations recited above. Har discloses “A georecommendation system that generates a recommendation responsive to one or more requested attributes, comprising: one or more processors; and a memory communicably connected to the one or more processors and storing: a data module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to generate a location tensor associated with a geographical location, the location tensor being a multidimensional datastructure that indicates one or more 
However, Har does not teach or suggest “an encoding module including one or more instructions that, when executed by the one or more processors, cause the one or processors to input the location tensor into an autoencoder neural network that reduces the location tensor in one or more hidden layers, extract an embedding, from one of the one or more hidden layers at which a greatest reduction occurs.”  The limitations recited above is not anticipated nor made obvious by the prior arts on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669